Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
Por entender que las cuantías concedidas en revisión por concepto de angustias y sufrimientos mentales, a pesar de haber sido reducidas, aún son excesivamente altas a la luz de los hechos particulares de este caso, no podemos suscribir la posición de la mayoría de este Tribunal y emi-timos Opinión Disidente.
*775H-i

Los hechos

Los esposos Nilda Sanabria y César Irizarry procrearon dos hijos en su unión matrimonial: Alberto y Julio César. Para 1972, decidieron poner fin a su vínculo matrimonial mediante divorcio. Ante tal determinación, la señora Sa-nabria se fue a vivir con sus dos hijos a casa de su madre. Posteriormente, tanto el señor Irizarry como la señora Sanabria contrajeron nuevas nupcias.(1)
Para 1977 Alberto Irizarry Sanabria contaba con diecisiete (17) años de edad. Desde ese entonces comenzó a evi-denciar problemas de comportamiento, los cuales se mani-festaban en actos de indisciplina. Abandonó la escuela y se fue de casa de su señora madre.
Ante la conducta asumida por Alberto, su señor padre, en vez de llevárselo a vivir con él,(2) le consiguió un apartamento en Mayagüez. Luego le consiguió alojamiento en casa de su abuela paterna. (3)
Los problemas de comportamiento continuaron, y a la temprana edad de diecisiete (17) años se le imputó a Alberto su primera falta como menor; en esta ocasión obtuvo inmunidad al servir como testigo de El Pueblo.
*776Más tarde se mudó con unos amigos al área metropoli-tana, en Bayamón. Fue acusado por delitos de tentativa de asesinato, recibir propiedad hurtada, amenazas, escala-miento, sustancias controladas, apropiación ilegal agra-vada, robo, etc. Una vez convicto, estuvo preso en la Peni-tenciaría Estatal y en la Cárcel Regional de Bayamón.
Se evadió de la Cárcel Regional de Bayamón en julio de 1985. Mientras estaba evadido y habiéndosele declarado prófugo de la justicia, violó y sodomizó a una joven en Mayagüez.
El 25 de octubre de 1985 fue arrestado por otros delitos y se le imputó, además, los de violación y sodomía. Fue llevado al cuartel de Mayagüez durante la madrugada y allí fue ingresado en la celda de detenidos.
Mientras, el novio de la perjudicada se personó al cuar-tel en busca de su novia. Este iba armado. Allí el policía Juan A. Vélez López le informó que se había arrestado a Alberto y le señaló la puerta de acceso a la celda de los detenidos, y prosiguió su camino.
El señor Irizarry Mejias, aprovechándose de que no ha-bía agente del orden público vigilando el área, se dirigió a la celda donde se encontraba Alberto. Logró fácil acceso ya que la puerta que conducía a la celda tenía la cerradura defectuosa y. no tenía candado.
Una vez adentro, el señor Irizarry Mejias le informó a Alberto que él era el novio de la peijudicada. Este último, a su vez, se “jactó” de su delito provocando al señor Irizarry Mejias y abalanzándose sobre éste desde el otro lado de la reja para atacarlo. El señor Irizarry Mejias, pese a no en-contrarse en una situación de peligro por encontrarse Alberto dentro de la celda, sacó su revólver y disparó contra éste ocasionándole la muerte. (4)
*777A consecuencia de esos hechos, la madre y el hermano del occiso instaron una demanda en contra del Estado Li-bre Asociado de Puerto Rico, la Policía de Puerto Rico, Pablo Irizarry Mejias, Esther Lugo Lamberty y la sociedad legal de gananciales compuesta por éstos.(5) En síntesis, se le imputó negligencia a los demandados por el hecho de dejar la puerta del cuartel abierta sin vigilancia alguna y no haber brindado protección al detenido. Posteriormente, los demandantes desistieron de su reclamación contra el señor Irizarry Mejias y su esposa. El Estado, por su parte, instó una demanda contra coparte en contra del señor Iri-zarry Mejias.
El padre del occiso, señor Irizarry Martorell, también instó una demanda por los mismos hechos y le imputó culpa y negligencia al Estado.(6) Ambos casos fueron consolidados.
El tribunal de instancia determinó que
[l]as causas de la muerte de Alberto Irizarry Sanabria, ade-más de la conducta intencional del codemandado Pablo Irizarry, lo fueron la conducta de los agentes del orden público del Cuar-tel, quienes no tomaron medida alguna para proteger la segu-ridad del arrestado, propiciando más aún, que su matador lo identificara y le diera muerte mientras se encontraba solo en una celda, así como la propia conducta temeraria del occiso quien, lejos de tratar de aplacar la ira del codemandado, lo provocó y atacó desde su celda, motivando que éste abriera fuego en su contra. El primero de estos factores, sin embargo, claramente fue la causa principal de los hechos, que el Tribunal estima en un 80%, correspondiendo a las otras dos causas men-cionadas una proporción menor, que el Tribunal fija en un 10%, cada una.
A tales efectos, el tribunal de instancia concedió a los padres del occiso, por concepto de sufrimientos y angustias mentales, la cantidad de cincuenta mil dólares ($50,000) a *778cada uno y al hermano la cantidad de veinticinco mil dóla-res ($25,000). Estas cantidades fueron reducidas a cua-renta y cinco mil (45,000) y veintidós mil quinientos dóla-res ($22,500), respectivamente, luego de reducirle el diez por ciento (10%) de negligencia que se le imputara al occiso.
Inconforme con esta determinación, recurrió en revisión ante nos el Estado cuestionando las cuantías concedidas por concepto de sufrimientos y angustias mentales por en-tender que en el presente caso los lazos afectivos de esta familia se habían deteriorado por la conducta delictiva de Alberto.
Luego de decidir revisar y expedir el auto solicitado, una mayoría de este Tribunal redujo las cantidades antes mencionadas a diez mil (10,000) dólares para cada uno de los padres y cinco mil (5,000) al hermano. La razón que se aduce para ello es que “ [d]esde joven Alberto optó por abandonar su residencia familiar, mantuvo poco contacto con sus familiares y al momento de su muerte contaba con veinticinco (25) años”. Opinión mayoritaria, págs. 774-775. Precisamente, por esta misma razón, reduciríamos aún más tales cantidades.
Por otra parte, consideramos irrazonable y contradicto-rio que se le haya concedido al padre una cuantía idéntica a la de la madre del occiso, cuando la mayoría de este Tribunal reconoce que la prueba claramente demostró que el padre mantuvo menos contacto con el occiso. Como cues-tión de hecho, nunca lo visitó mientras estuvo en la cárcel. Se afirma en la sentencia de este Tribunal, pág. 774, que
[s]i bien el tribunal concluyó, además, que el padre “lo llegó a visitar a la Cárcel de Bayamón, manteniéndose en comunica-ción con él por correo” (Exhibit I, pág. 4), del examen de los récord de visitas firmados de la Penitenciaría Estatal de Río Piedras y la Institución Regional Metropolitana de Bayamón no se desprende ese hecho. Por el contrario, la lectura de los tes-timonios de la madre Nilda (T.E. L, págs. 120-158), su padre *779César (T.E. II, págs. 18-84) y su hermano Julio César (T.E. I, págs. 99-120), demuestra que los vínculos familiares se debili-taron bastante con la ausencia voluntaria de Alberto y, natural-mente, sus fechorías. Pecaríamos de ingenuos si negamos esta realidad. (Escolio omitido.)
Sostenemos, además, que este Tribunal no ha tomado en consideración los criterios esbozados en casos anteriores similares a éste para comparar la cuantía concedida por concepto de sufrimientos y angustias mentales. Un estudio comparativo demuestra con meridiana claridad que la cuantía concedida en revisión es exageradamente alta.(7) Con relación a la concesión de daños por concepto de an-gustias mentales por la muerte de un hijo, veamos cuál ha sido la trayectoria jurisprudencial.
I — I H-1
A partir de Moa v. E.L.A., 100 D.P.R. 573, 587 (1972), hemos sostenido que el sufrimiento que experimenta un padre por la pérdida de su hijo es “un hábito ordinario de la vida, un proceso psíquico inevitable en todo ser humano normal. Ello es de reconocimiento común y general, notorio e indisputable, que en el nivel de las pruebas, es o debe ser de conocimiento judicial, aun cuando no se ofrezca eviden-cia alguna al efecto”. (Escolio omitido.)
No obstante, hicimos hincapié en que cuantificar el dolor y sufrimiento no es tarea fácil. Es necesario, entonces, que el reclamante aporte los factores de evidencia necesa-rios para poder determinar el valor de tales daños y que dicha evaluación se haga de una forma justa y razonable. Debe probar el reclamante “que no se trata de una simple pena pasajera, sino que, en alguna medida apreciable ... quedó afectado en su salud, bienestar y felicidad”. Moa v E.L.A., supra, pág. 587. Además, hemos sostenido reitera-*780damente que los daños no tienen que probarse con certeza matemática. Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990).
Un factor a considerar a la hora de hacer la valoración de los daños tiene que ser el vínculo familiar existente. Por ello nos referimos a cuán estrecha era la relación entre el núcleo familiar. Dicho criterio fue señalado en la opinión concurrente emitida por el Juez Asociado Señor Alonso Alonso en Velázquez Ortiz v. U.P.R., 128 D.P.R. 234 (1991), al expresar que este Tribunal no tomó en consideración dicho criterio y concedió una cuantía por concepto de sufrimientos y angus-tias mentales que, a su juicio, era irrazonable por ser ridicu-lamente baja. En dicho caso sostuvo:
En el caso de autos se trata de valorizar los daños mentales de los seres humanos que compartían la realidad social de per-tenecer a una familia puertorriqueña extendida pero unificada. Entra en juego y se activa el sentido de justicia de quien valoriza el dolor ante el quebrantamiento de los lazos afectivos, sentimentales y emocionales de este grupo familiar particular. (Escolio omitido y énfasis suplido.) Velázquez Ortiz v. U.P.R., supra, pág. 240.
Aplicado lo anterior al caso de autos, no podemos con-cluir que se trataba de un núcleo familiar con fuertes vín-culos y lazos afectivos. Al contrario, la prueba que desfiló demostró que los padres del occiso ni tan siquiera sabían por cuáles delitos había sido convicto su hijo. El padre nunca lo visitó en la cárcel y la madre lo visitó en apenas cuatro (4) ocasiones. El hermano, por su parte, lo visitó sólo en muy pocas ocasiones. Así lo reconoce la mayoría de este Tribunal en la nota al calce número dos (2) al señalar lo siguiente:
Curiosamente, su madre declaró que desconocía cuánto tiempo tenía que cumplir en prisión y cuánto le faltaba para salir. T.E. I, págs. 129 y 143. También, testificó que no sabía que se había evadido de la cárcel (T.E. I, pág. 128).... Ella y el padre en su respectivos testimonios mencionaron unas cartas, pero ninguna fue presentada en evidencia. T.E. I, pág. 121; T.E. II, *781págs. 49 y 54. Su padre también aceptó que no sabía dónde Alberto vivía después de irse y mientras estuvo en el área metropolitana. T.E. II, pág. 70. Admitió que no se interesó en saber por qué estaba preso en la segunda ocasión. T.E. II, pág. 72. (Énfasis suplido y en el original.) Opinión mayoritaria, pág. 774 esc. 2.
Los hechos antes reseñados no demostraron que la pér-dida de su hijo o hermano, según fuera el caso, fue una apreciable que afectó de forma significativa la salud, el bienestar y la felicidad de los demandantes. La relación fue una más bien esporádica. La conducta del occiso, clara-mente antisocial, obviamente había deteriorado las relacio-nes familiares al punto de que éstas se mantenían, a lo sumo, a un mínimo.
Por tal razón, tomando en consideración la frágil prueba presentada por la parte demandante con respecto a los su-frimientos mentales y emocionales de los padres y herma-nos del occiso, estimamos éstos en cinco mil dólares ($5,000) para la madre, dos mil quinientos dólares ($2,500) para el padre y mil quinientos dólares ($1,500) para el hermano.
*782[[Image here]]
*783[[Image here]]
*784[[Image here]]

(1) El Sr. César Irizarry se casó en 1974, y de esa nueva unión procreó tres hijos. La Sra. Nilda Sanabria se casó en 1984.


(2) De la transcripción de evidencia correspondiente a la vista de 28 de febrero de 1989, en las págs. 37-38, surge la verdadera razón por la cual el padre de Alberto no se lo llevó a vivir con él.
“P. ¿Por qué cuando Alberto le mencionó que no quería vivir más en el campo, usted no se lo llevó a vivir con usted?
“R. Porque este...lo que surge ahí con él, es que yo le decía, mira en casa hay que vivir de una forma que no .. .que tú no la estas [sic] usando como se debe. En casa tiene que estar a las nueve.... Si tú necesitas, lo que necesites, tú lo pides. Y...el [sic] no... tomó encomienda... Yo no me acostumbro a la disciplina que se impone en tu casa, papi’, me lo dijo. Entonces...
“P. ¿En tu casa, en la suya, con su nueva esposa... [sic]
“R. (Ininteligible) si no es mala, todo es cuestión....”


(3) El joven Alberto tuvo dificultades en ambos sitios. Así consta en las determi-naciones de hechos que hizo el juez de instancia como parte de la sentencia.


(4) Por estos delitos fue acusado de asesinato en primer grado el señor Irizarry Mejias y de incurrir además en infracción a la Ley de Armas de Puerto Rico, Arts. 6 y 8 (25 L.P.R.A. sees. 416 y 418). Tras un juicio por jurado, fue declarado culpable por el delito de homicidio voluntario. Véase la sentencia del tribunal de instancia, pág. 7.


(5) Caso Civil Núm. CS-86-299.


(6) Caso Civil Núm. CS-86-762.


(7) Véanse las gráficas que se acompañan como Apéndices I, II y III.